  4:20-cr-03067-JMG-CRZ Doc # 42 Filed: 02/12/21 Page 1 of 1 - Page ID # 169




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                                4:20CR3067

      vs.
                                                                 ORDER

DAVID BRADLEY,

                   Defendant.


      Defendant has moved to continue the trial, (Filing No. 41), because the
parties are currently engaged in plea discussions. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should be
granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 41), is granted.

      2)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, Chief United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
             9:00 a.m. on April 5, 2021, or as soon thereafter as the case may be
             called, for a duration of three (3) trial days. Jury selection will be held at
             commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and as to all
             defendants, the additional time arising as a result of the granting of the
             motion, the time between today’s date and April 5, 2021, shall be deemed
             excludable time in any computation of time under the requirements of the
             Speedy Trial Act, because although counsel have been duly diligent,
             additional time is needed to adequately prepare this case for trial and
             failing to grant additional time might result in a miscarriage of justice. 18
             U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as
             provided under this court’s local rules will be deemed a waiver of any right
             to later claim the time should not have been excluded under the Speedy
             Trial Act.

      February 12, 2021.                        BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
